
	
		II
		112th CONGRESS
		1st Session
		S. 1305
		IN THE SENATE OF THE UNITED STATES
		
			June 30, 2011
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To establish and clarify that Congress does not authorize
		  persons convicted of dangerous crimes in foreign courts to freely possess
		  firearms in the United States.
	
	
		1.Short titleThis Act may be cited as the
			 No Firearms for Foreign Felons Act of
			 2011.
		2.No firearms for
			 foreign felons
			(a)Definitions
				(1)CourtsSection 921(a) of title 18, United States
			 Code, is amended by adding at the end the following:
					
						(36)The term
				any court includes any Federal, State, or foreign
				court.
						.
				(2)Exclusion of
			 certain feloniesSection 921(a)(20) of title 18, United States
			 Code, is amended—
					(A)in subparagraph
			 (A), by striking any Federal or State offenses and inserting
			 any Federal, State, or foreign offenses;
					(B)in subparagraph
			 (B), by striking any State offense classified by the laws of the
			 State and inserting any State or foreign offense classified by
			 the laws of that jurisdiction; and
					(C)in the matter
			 following subparagraph (B), in the first sentence, by inserting before the
			 period the following: , except that a foreign conviction shall not
			 constitute a conviction of such a crime if the convicted person establishes
			 that the foreign conviction resulted from a denial of fundamental fairness that
			 would violate due process if committed in the United States or from conduct
			 that would be legal if committed in the United States.
					(b)Domestic
			 violence crimesSection 921(a)(33) of title 18, United States
			 Code, is amended—
				(1)in subparagraph
			 (A), by striking subparagraph (C) and inserting
			 subparagraph (B); and
				(2)in subparagraph
			 (B)(ii), by striking if the conviction has and inserting the
			 following:
					
						if the
			 conviction—(I)occurred in a foreign jurisdiction and
				the convicted person establishes that the foreign conviction resulted from a
				denial of fundamental fairness that would violate due process if committed in
				the United States or from conduct that would be legal if committed in the
				United States; or
						(II)has
						.
				(c)PenaltiesSection 924(e)(2)(A)(ii) of title 18,
			 United States Code, is amended—
				(1)by striking
			 an offense under State law and inserting an offense under
			 State or foreign law; and
				(2)by inserting
			 before the semicolon the following: , except that a foreign conviction
			 shall not constitute a conviction of such a crime if the convicted person
			 establishes that the foreign conviction resulted from a denial of fundamental
			 fairness that would violate due process if committed in the United States or
			 from conduct that would be legal if committed in the United
			 States.
				
